                   IN THE UNITED STATES DISTRICT COURT

                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA            :
                                    :
           V.                       :            1:19CR54-1
                                    :
STEVE BRANTLEY SPENCE               :

                                    ORDER

     Upon motion of the Defendant and it appearing the Government

takes no position regarding the granting of this motion and for

good cause shown, it is hereby ordered that the trial of this

matter is continued from August 10, 2020, until _________, 2020.

     Wherefore, the Court finds that the ends of justice and

concerns   for    public   safety   are   best   served   by   granting   this

continuance, and that they outweigh the interest of the public and

the Defendant in a speedy trial. Accordingly, the delay occasioned

by the granting of this continuance shall be excluded in computing

the time within which the trial of this matter must commence.              See

Title 18, United States Code, Section 3161(h)(7)(A).

     IT IS SO ORDERED, this the _____ day of July, 2020.



                              ____________________________
                              United States District Judge




      Case 1:19-cr-00054-UA Document 28-1 Filed 07/14/20 Page 1 of 1
